 SUWANNEE LUMBER MFG. CO., INC. '169Suwannee LumbeuManufacturing Company,Inc.,andSouthern Council of Lumber&Plywood Workers,& Local Union- 2532,UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO.Case 12-CA-5116July 21, 1971DECISION,AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon a charge filed on March 8,1971, by SouthernCouncil of Lumber & Plywood Workers, & LocalUnion 2332, United Brotherhood of Carpenters` andJoiners 'of America, AFL-CIO; herein' called theUnions, and duly served on Suwannee LumberManufacturing Company, Inc., ; herein ; called theRespondent,-, the General Counsel of the NationalLabor Relations Board, by the, Regional Director forRegion 12, issued a complaint on March, 19,, 1971,againstRespondent, alleging, that Respondent,, hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.'With respect -to the 'unfair labor practices, thecomplaint alleges in substance that on January 27,1971, following a Board election in Case 12-RC-3578theUnions `were -duly certified as the exclusivecollective-bargaining representatives of Respondent'semployees in the unit found appropriate;" and that,commencing on or about March 3, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to ' date to refuse, to bargain collectively with theUnions as the exclusive bargaining representatives,although the Unions have, requested and, are request-ing it to do so. On March 25, 1971, Respondent filedits answer to the, complaint admitting in part, anddenying-in part, the allegations in the complaint.On April 16,counsel for the General Counselfiled directly ,with the Board a Motion for SummaryJudgment. Subsequently, on April 21,the Boardissued an order, transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment, should notbe granted. Respondent thereafter failed to file aresponse to Notice-To ShowCause.1Official notice1s taken of the record in the representation proceeding,Case I2-RC-3578,as the term"record" is defined in Secs.102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystem,'Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151;IntertypeCo. v. Pennello,269F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d192 NLRB No. 35Pursuant to the provisions of Section.3(b) of theNational Labor Relations Act, as amended; theNational -LaborRelations Board has-delegated. itspowers in connection with this proceeding-to a,three-member panel.-Upon the entire record in this proceeding,the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record in 12-RC-3578 shows- that, pur-suant to a Sipulation for Certification Upon ConsentElection approved on June 4,:,1970, by the RegionalDirector for the Board's Region 12, an election wasconducted on July 10, 1970, in which a majority of theemployees of the Respondent` in the stipulated,unitselected the Unions as their " collective-bargainingrepresentatives.-2,On August 12, 1970, the RegionalDirector issued his Report on Challenged Ballots inwhich he recommended -that .four' challenges. `besustained, that, one be overruled, and since theremaining three challenged ballots, ,including the oneoverruled,were no longer' sufficient to affect theresults, that the petitioning union be jointly certifiedas collective-bargaining representatives of the em-ployees in the 'stipulated unit.-Respondent, on August21, 1970, filed exceptions to the Regional Director'sreport, alleging inadequacy of the Regional ,Director'sinvestigation.Treating the exceptions as a motion for reconsidera-tion, the Regional Director reopened the investigationof the challenged ballots and on November 5, 1970,issuedhisSupplementalReport on ChallengedBallots in which he recommended that the challengesto four ballots, be sustained, that, the challenges to fourballots be overruled, and that, since the overruledballots were no longer determinative of, the results ofthe election, they'-be left unopened and the-Unionsjointly certified.On November 16, 1970, the Respondent filed withthe Board timely ' exceptions to the Regional Direc-tor's supplemental report, ' contending, that' the Re-gional Director erred in sustaining `thechallenges tothe ballots of two employees. On January 27,197 1,'theBoard 'issued aDecision and, Certification- ofRepresentative 3 in which it, adopted , the RegionalDirector's supplemental report and certified theUnions as joint representatives of the employees inthe appropriate stipulated unit.91 (C.A. 7, 1968).;Sec. 9(d) of the NLRA.2Of approximately91 eligible voters, 83 cast ballots,of which 40 werefor,and,35 against,theUnionand 8 ballots were challenged. Thechallengedballots were sufficient to affect the results of the election.3 Case 12-RC-3578. Not publishedinbound volumes of Boarddecisions. 170DECISIONSOF ' NATIONAL -LABOR RELATIONS BOARDIn, its ` answer to-the complaint herein,4 Respondentadmits,tmost,of the -factual allegations,of the com-plaint including the certification, the Unions'bargain-ing request,, and its refusal to bargain, but denies thatthe investigation of the challenged ballots wasconducted in-accordance with the stipulation and theBoard'sRulesand Regulations. -.The. Respondentfurtherdenies that the Unions have been thebargaining" representatives of its employees or that ithas violated Section 8 (a)(1) and (5) of the Act. Theanswer thus places inissuemattersraised anddetermined in , the antecedent representation proceed-ing:It `iswell' settled, that in the absence of - newlydiscovered -or, previously, unavailable evidence orspecial circumstances a,respondent in a_proceedingalleging aiolation of Section 8(a)(5) is not entitled torelitigateissues,which- were or could have beenlitigated in apriorrepresentation proceeding.5All 'issues raisedby theRespondent in this proceed-ing 'were-'or couldhave been`litigated in the priorrepresentation proceeding,and the Respond`e'nt, doesnot Offer to' adduce at'a hearing any newly discoveredor "previously-'unavailable evidence,nor does it allegethat any`special' ',circumstances exist`herein whichwould require" ,the Board to reexamine the decisionmade in the representation proceeding:We thereforefind- 'that, the Respondent has not,,raised any-issuewhich isf iroperl'Shalllitigable in this'unfair labor practiceproceeding`We,accordingly, grant the Motionfor Summary Judgment.On the-basis ofthe entire record,the Board makesthe following:FINDINGS OF FACTI.THE BUSINESSOF THE 'RESPONDENTRespondent is a Florida corporation with its officeand principal place,,. of busmegs-located near CrossI I"City, Florida, where- it is engaged in'the manufactureof,lumber an4 related wood products. During the past12',months,which'is,a,representative period,,Respon-dent has . received directly from points outside theState'of Florida,,. materials valuedin excessof $50,000.We' find, on the basis of,,the -foregoing, thatRespondent' is, and, has been at' all times. materialherein,an employerengagedin commerce within themeaning of ,Section 2(6) and{7).of.the Act, and that itwill ,effectuate the "policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDSouthern Council of Lumber & Plywood Workers,* As indicated' above,the Respondent failed to-file a response to theNotice To Show Cause.& Local Union 2532,-'United Brotherhood of Carpen-ters ` and Joiners of America, AFL-CIO, are- labororganizations within the meaning, of Section°2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitvThe following employees of the 'Respondentconstituter a unit-appropriate for collective-bargain-ing purposes 'within the meaning of Section 9(b) ofthe Act:All production and maintenance employeesemployed by the' Respondent at itsfacility locatednear Cross City,'Florida; excluding office clericalemployees, professional and technical employees;over-the-road^truckdrivers, guards and supervisorsas,defined in the Act.-2.The certificationOn July; .10, 1970, a majority of the , employees . of_Respondent in said unit, in a; secret ballot electionconducted under the supervision of the. RegionalDirector for Region 12 designated the Unions as theirrepresentatives for the purpose of collective bargain-ingwith the Respondent. The Unions were certifiedasthe collective-bargaining representatives of the em-ployees insaid uniton January, 27,1 1971, ,and, theUnions continue to be.such exclusive-representativeswithin the meaning of Section 9(a) of the Act.,B.'The Request To Bargain and Respondent'sRefusalCommencing on or about February 2, 1971, and atall, times thereafter, the Unions have requested theRespondent to bargain collectively with them as 'theexclusive collective-bargaining representatives of allthe employees in the 'above-described-unit. Com-mencingon or about March 3, 1971, and, continuingat, all times thereafter; to date, the Respondent hasrefused, -and continues to refuse, to recognize and-bargain with, the Unions as the exclusive' representa-tives for collective bargaining of all employees in saidunit.Accordingly, we find that, the Respondenthas, since-March 3, 1971, and at all times thereafter— refused tobargain, collectively with the Unions as the exclusive-representatives of the employees in the' appropriate5 SeePittsburgh Plate 'Glass Co.v.NLRB.,313 U.S. 146, 163 (I941);Rules and Regulations of the Board, Secs.102.67(f) and 102.69(c). SUWANNEE LUMBER MFG. CO., INC.unit,and that,by suchrefusal,Respondent hasengaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, aboveo occurring.iu connection with its operationsdescribed in section I,: above, have a close, intimate,and substantial relationship to - trade, traffic, andcommerce among the several States -and tend to leadto labor disputes burdening and obstructing com-merceand the free flow ofcommerce.V. THE REMEDYHaving found that Respondent .has engaged in andis - engagingin unfair labor practices within themeaningof ° Section 8(a)(5) and (1) of the Act, we shallorder thatit ceaseand desist therefrom, and, uponrequest,bargain collectively with the Unions as theexclusive_representatives; of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signedagreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargainingagent for the period provided bylaw, we shall construe the initial periodof certificationas beginningon the date Respondent commences tobargain ingood faith, with the Unions as therecognized bargaining representatives in the appro-priate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company dib/a, Lamar Hotel,140 NLRB 226,229 ' enfd:.328 F.2d,600(C.A. 5), cert.denied 379 U.S.817; Burnett Construction, Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Suwannee Lumber Manufacturing Company,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.SouthernCouncil of Lumber & PlywoodWorkers, & Local Union 2532, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.3.The following employees of the Respondentconstitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by the Respondent at its facility located near171Cross City, Florida;, excluding, office clerical qmploy.ees, professional and technical employees,over-the-road truckdrivers,guards and Supervisors as definedin the Act.-4.Since January 27, 1971, the above-named labororganizations have been and now are the certified, andexclusive representatives of all employees in-theaforesaid appropriate, unit for the purpose of collec-tive bargaining within-the,meaning of Section 9(a) ofthe Act.-5.By refusing on or about March 3, 1971, and atall times thereafter, to bargain-collectively with, theabove-named,,labor organizations as - the,exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in, and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.,,, .t6.By the aforesaid-refusal to bargain, Respondenthas interfered with, :restrained,` and coerced, and isinterfering with, restraining,and coercing;employeesin the exercise of the rights guaranteed - to them inSection -7 of the Act, and thereby has engaged m'andisengaging in unfair ,labor. practices within "themeaning of Section 8(aXl) of the Act.,7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the ' National LaborRelations Board hereby orders that Respondent,Suwannee Lumber Manufacturing Company,Inc., itsofficers,agents, successors, andassigiis, shall:1.' "Cease and desist from:(a) Refusing to bargain collectivelyconcerning ratesof pay, wages, hours, and other termsland`conditionsof employment with Southern Council of Lumber &PlywoodWorkers,& Local Union 2532, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive bargaining representativesof its employees in the following appropriate unit:All production and maintenance employees em-ployed by the Respondent at its facility located nearCross City, Florida; excluding office clerical employ-ees, professional and technical employees, over-the-road truckdrivers, guards- and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizations as the exclusive representatives of 172DECISIONS'OF NATIONAL LABOR RELATIONS BOARDall employees in -the-aforesaid -appropriate =unit-withrespect'to rates of pay;- wages, hours, and'other termsandconditions,of employment, and, if an understand-ing isreached, embody such understanding - in asignedagreement.(b) '`Post at its' facility near Cross City, -Florida,copies of the attached notice marked "Appendix." 6Copies I ofd sai:d"notice, on forms provided by theRegional- Director for' Region 12, after' being `dulysigned by Respondent's representative, shall beposted by Respondent 'immediately ' upon receiptthereof; and' be maintained by it for 60 consecutivedays thereafter, inconspicuous places," including allplaces'where notices to employees are customarilyposted. ` Reasonable steps shall -betaken by Respondent -to insure that -said notices are not altered,defaced, orcovered by-any'othermaterial.°'(c)'Notifythe Regional Directorfo'r Region 12,` inwriting,- within 20 days from the -date of this' Order,what steps have been taken to comply herewith.sr in, the event,that this Order is enforced by a Judgment of a UnitedStates Court of `Appeals,the words in,the notice reading "Postedby Orderof the-National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment,of the United,States; Court of Appealsenforcingan Order of,the NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL, LABOR RELATIONS BOARDAn Agency, of the UnitedStatesGovernmentWE,wrLL-, NOT refuse to,bargain collectivelyconcerning ratessof pay,wages,hours,.-and, othertermsand conditions of employment with South-ern Council of, Lumber & Plywood Workers, &Local Union 232, United Brotherhood of Car-penters and Joinersof America, AFL-CIO, as theexclusive representatives-,of the employees in thebargaining unitdescribed below.,-WE WILL _ NOT in any -like ,or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection '7 of-the Act.WE WILL, upon request, bargain-with the above-named Unions, as the exclusive representatives ofallemployees in the, bargaining unit= 'describedbelow; with respect to rates °of pay, wages, hours,and othertermsand 'conditions of employment,and, if an understanding is reached, embody suchunderstanding- iii a signed agreement.The bar-,gain ingunit is:All productionand maintenanceemploy-ees employedby the Respondent at itsfacility locatednear CrossCity,Florida;excludingofficeclericalemployees,profes-sional a.d,."technical. employees,' over-the-road truckdiivers,^guards and supervisorsyasdefinedin the Apt.SUWANNEE LUMBERMANUFACTURING CO.(Employer)DatedBy'(Representative)(Title)This is'an official notice and must not be defaced byanyone.This notice must remain posted for 60'consecutivedays from the date of posting andmustnot be altered,defaced,or covered by any other material.Any questions concerning this"notice or compliancewith its provisions may be "directed to the-Board'sOffice,Room 706, Federal Office Building, 500 ZackStreet;Tampa,Florida'33602,Telephone 81-3-228-7227.1